
	

114 HR 3972 IH: Honoring our Returning Veterans and Service Members Act of 2015
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3972
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Kildee (for himself, Mr. O’Rourke, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Defense and the Secretary of Veterans Affairs to more effectively
			 provide mental health resources for members of the Armed Forces and
			 veterans at high risk of suicide, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Honoring our Returning Veterans and Service Members Act of 2015. 2.Mental health resources for members of the Armed Forces and veterans (a)In GeneralThe Secretary of Defense and the Secretary of Veterans Affairs shall more effectively provide mental health resources for members of the Armed Forces and veterans by jointly developing a methodology that identifies which members of the Armed Forces and veterans are at high risk of suicide.
			(b)Mental Health Resources
 (1)High Risk Members of the Armed ForcesThe Secretary of Defense shall use the results under subsection (c) to— (A)identify which units have a disproportionately high rate of suicide and suicide attempts; and
 (B)provide additional preventative and treatment resources for mental health for members of the Armed Forces who were deployed with the units identified under subparagraph (A).
 (2)High Risk VeteransThe Secretary of Veterans Affairs shall use the results under subsection (c) to— (A)identify which units have a disproportionately high rate of suicide and suicide attempts; and
 (B)provide additional preventative and treatment resources for mental health for veterans who were deployed with the units identified under subparagraph (A).
 (3)Preventative Mental Health CareThe Secretary of Defense shall use the results under subsection (c) to— (A)identify the circumstances of deployments associated with increased vulnerability to suicide, including the length of deployment, the region and area of deployment, and the nature and extent to which there was contact with enemy forces; and
 (B)provide additional preventative mental health care to units who currently are, or will be, deployed under circumstances similar to those of subparagraph (A).
 (c)MethodologyNot later than 6 months after the date of the enactment of this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly develop a methodology to assess the following:
 (1)Rate of suicide and suicide attempts of members of the Armed ForcesThe Secretary of Defense shall assess the rate of suicide and suicide attempts of members of the Armed Forces of units that have been deployed in support of a contingency operation after September 11, 2001.
 (2)Rate of suicide and suicide attempts of veteransThe Secretary of Veterans Affairs shall assess the rate of suicide and suicide attempts of veterans of units that have been deployed in support of a contingency operation after September 11, 2001.
 (d)ReportsOn an annual basis, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the Committee on Armed Services of the House of Representatives, the Committee on Armed Services of the Senate, the Committee on Veterans’ Affairs of the House of Representatives, and the Committee on Veterans’ Affairs of the Senate a report on the activities carried out under this section and the effectiveness of such activities.
 (e)Restriction on Use of InformationInformation disclosed or obtained pursuant to the provisions of this section may be used by officers, employees, and contractors of the Department of Defense and the Department of Veterans Affairs only for the purposes of, and to the extent necessary in, carrying out this section.
			
